DETAILED ACTION
Claims 1-8 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	The clarity of claim 1 could be improved if it were amended to indicate that the RNA nanoparticles comprised RNA encoding a target protein.
The clarity of claim 2 could be improved if the phrase “an outside of the cell” was re-written as “the outside of the cell”. There is no issue of improper antecedent basis because “the outside of the cell” refers to any and all places outside the cell.
	It is noted that, in claim 6, the recited “a delivery step” does not necessarily correspond to, or further limit, the recited delivery step in claim 1, part (a). In other words, the “delivery step” in claim 6 can be any delivery step, and need not be a delivery step of “delivering RNA nanoparticles for vesicles production to a cell”. If Applicant wishes for claim 6 to further limit the delivery step in claim 1 part (a), then “the” should be substituted for “a” in the phrase “a delivery step” in the first line of claim 6.  Similarly, if Applicant wishes for the limitations following “a delivery process using a liposome” to further limit the preceding phrase “a process using a liposome”, then the phrase “a delivery process using a liposome” should be rewritten as “the delivery process using a liposome”. Similar changes should be made to the phrase “a process i.e. change to “the process using a positively charged polymer” or “the delivery process using a positively charged polymer”). 

Specification/Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed to the final rule making notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).   The specification at page 15, line 11 through page 17, line 3, and page 17, line 21 through page 20, line 9 discloses nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a SEQ ID NO. If these sequences are listed in the current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NOS in each of the passages referred to above.  If these sequences are not in the current Sequence Listing, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.

To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
	

Claim Objections
Claim 5 is objected to because it is ungrammatical. The verb “have” should be substituted for the verb “has” in the phrase “the vesicles generated during the culturing
step has surface properties” in order to allow proper agreement with the plural subject “vesicles”. 
Claim 8 is objected to because it is ungrammatical. The verb “are” should be substituted for the verb “is” in the phrase “the vesicles containing a target protein is separated” to allow proper agreement with the plural subject “vesicles”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the metes and bounds of “repeated messenger RNA” are unclear.  In view of the specification as filed, at page 12, lines 3-23, this term appears to embrace mRNAs comprising iterative repeats of the same coding sequence, produced by rolling circle transcription of a circular plasmid DNA template.  However, the term “repeated messenger RNA” is not a term of art, and it is not clear that its definition is limited to the example in the specification.  Accordingly, one of skill cannot know the metes and bounds of the claim. Claims 3-8 are also indefinite because they depend from claim 2 but do not clarify the issue.
Claim 3 is indefinite because it requires that “an amount of the RNA nanoparticles… is adjusted”.  It is unclear how one of skill can know what constitutes an “adjusted” amount because the claim provides no basis for comparison.
Claim 5 is indefinite because it recites “the delivery step” without proper antecedent basis. There are two antecedents for “the delivery step”.  One occurs in claim 1, step “a”, the other occurs in the third line of claim 5.  It is not clear that these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 20190151456) in view of Kim et al (Sci Rep 5, 12737 (2015)).
McConnell taught methods of preparing therapeutic exosomes (vesicles) comprising therapeutically relevant proteins by forming conjugates of the therapeutic proteins with a targeting portion of an exosomally-enriched protein. This results in localizing a therapeutic peptide or protein in exosomes to produce a  lumen-engineered exosome. See e.g. abstract and paragraphs 5-6, 9, 13-16, and 21. The exosomes are produced by cells which can be modified with an exogenous polynucleotide that expresses the conjugate protein, and then cultured to produce the exosomes.  See paragraphs 8, 12, 18, and 132-133.  The producer cell can be modified to comprise an additional exogenous sequence. For example, an additional exogenous sequence can be included to produce an exosome including a certain polypeptide as a payload. In some embodiments, the producer cell is modified to comprise two exogenous sequences, one encoding the exosome protein or a modification or a fragment of the 
Thus McConnell envisioned a method of making exosomes (vesicles) in which a synthetic mRNA encoding a protein is delivered to an exosome producer cell, and the cell is cultured to express the protein and load it into an exosome to generate an exosome containing the protein.   
McConnell did not teach an RNA nanoparticle.
Kim taught that delivery of mRNA is a means for the production of therapeutic proteins with several advantages over plasmid delivery, including elimination of risk of integration into the host genome and elimination of a need for nuclear localization and transcription. These advantages can result in rapid expression and cell cycle-independent transfection.  See last paragraph on page 1. However, mRNA has the disadvantage of being very labile.  In order to overcome that disadvantage Kim developed mRNA nanoparticles having increased stability that served as an effective platform for gene delivery. See abstract. To solve the problem, Kim performed rolling circle transcription (RCT) on plasmid DNA encoding an mRNA of interest, driving the self-assembly of mRNA encoding repeated iterations of the coding sequence of interest (Fig. 1). The enhanced stability of mRNA and successful expression of green fluorescence protein (GFP) as a model protein were achieved by packing strands of repeating mRNAs into nanoscopic particles. This approach required only a one-step process to synthesize particles with minimal plasmid DNA to produce RNA transcripts 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the method of Kim to produce mRNA nanoparticles to provide synthetic mRNA for use in the method of McConnell.  One would have been motivated to do so in order to overcome the inherent instability of the mRNA of McConnell and to provide an effective platform for expression of a protein of McConnell while avoiding the need for nuclear localization and transcription. One would have had a reasonable expectation of success because Kim demonstrated that the RNA nanoparticles provided increased stability and effective protein expression (see last paragraph on page 4 and first two paragraphs on page 5). 
Thus claims 1 and 2 were prima facie obvious.
Claim 3 requires that “an amount of the RNA nanoparticles for vesicles production delivered to the cell in a delivery step is adjusted”.  This limitation is indefinite as discussed above, and is considered to be met inherently since the delivery of any amount of nanoparticles to a cell lacking nanoparticles is an adjustment of an amount of nanoparticles delivered to the cell.  Moreover, it would have been obvious to one of ordinary skill to have adjusted the amount of nanoparticles delivered to a cell in order to optimize the amount of protein expressed in the cells since this amount would reasonably be expected to vary with the amount of mRNA delivered.  For example, in the instance where exosomes produced by cells were found to comprise insufficient 
Regarding claims 4, 7, and 8, McConnell taught that exosomes are preferably 40-200 nm in diameter (paragraph 79), and that a produced exosome can be isolated by density gradient centrifugation (paragraph 164). Absent evidence to the contrary, the exosomes produced by the combined references will be spherical in nature, like naturally occurring exosomes and other lipid-bilayer vesicles.
Claim 6 requires a delivery step including a liposome or positively charged polymer.  Kim taught transfection of cells with the mRNA nanoparticles using a positively charged polymer. The nanoparticle were coated with the positively charged polymer (TransIT-X2) in cell culture medium (OPTI-MEM) and then the medium was added to cells that had been cultured for 24 hours prior to transfection (see page 7 under “Cell Culture”, “Covering mRNA-NP with TransIT-X2 for transfection” and “Transfection of the mRNA-NPs”. The instant claim term “culture dish” is interpreted as including any solid support capable of providing a substrate for cell growth. The cells of Kim were cultured in a culture dish as evidenced by the need to trypsinize them when performing passage (see page 7, under “Cell Culture”). Thus it would have been obvious to have practiced the steps of instant claim 6 when combining the teachings of McConnell and Kim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 20190151456) in view of Kim et al (Sci Rep 5, 12737 (2015)) as applied to claim 1-4 and 6-8 above, and further in view of Lu et al (US 20190015333).

These references did not teach a step of modifying the surface of the producer cell such that the produced exosomes would comprise the surface modification.
Lu taught that vesicular stomatitis virus glycoprotein (VSVG) can both load protein cargo onto exosomes and increase their delivery ability via a pseudotyping mechanism. Lu transfected exosome producing cells with expression vectors for VSVG in order to produce exosomes comprising VSVG. See abstract. VSVG is a viral envelope protein that is incorporated into the membrane cells in which it is expressed and comprises an ectodomain that is displayed on the cell surface (see Fig. 1). The method of Lu results in incorporation of VSVG into the membrane of the exosomes produced by the transfected cells (see e.g. paragraph 39). Lu also taught that pseudotyping exosomes with VSVG caused increase exosome uptake by recipient cells. See paragraphs 51-55.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the exosome production method resulting from the combination of McConnell and Kim to produce exosomes that were pseudotyped with VSVG as taught by Lu.  One would have been motivated to do so, with a reasonable expectation of success, because Lu taught that such pseudotyping can result in prima facie obvious. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635